Title: From George Washington to Colonel Henry Emanuel Lutterloh, 17 March 1778
From: Washington, George
To: Lutterloh, Henry Emanuel



Sir
Head Quarters [Valley Forge] 17th March 1778.

I have received your two Letters in one of which you declare your intention to resign the Office of D. Quarter Master General—I write you to retain it if possible ’till some proper person arrives here to take your place—leaving the variety of business which necessarily comes before the acting person in that department to be managed by those whose knowledge and experience have been altogether limited to inferior branches of duty is necessarily productive of great confusion—this you cannot but be fully sensible of, and I hope it will be a sufficient argument, to prevent your retiring so suddenly from the department as to occasion a prejudice to the Service. I am &c.
